Citation Nr: 0844867	
Decision Date: 12/30/08    Archive Date: 01/07/09

DOCKET NO.  06-03 287	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to a 100 percent disability evaluation for 
service-connected post-traumatic stress disorder (PTSD), 
prior to December 3, 2004.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. Sorisio, Associate Counsel


INTRODUCTION

The veteran had active service from July 1965 to July 1967.    

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from an April 2005 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
New York, New York.

An October 2002 rating decision granted service connection 
for PTSD and assigned a 30 percent initial evaluation, 
effective May 11, 1998.  Thereafter, a December 2002 RO 
rating decision increased the evaluation of the veteran's 
PTSD to 50 percent, effective November 26, 2002.  The veteran 
did not perfect an appeal from either of these rating 
decisions.  The April 2005 rating decision increased the 
evaluation of the veteran's service-connected PTSD to 100 
percent schedular evaluation, effective December 3, 2004, the 
date of receipt of the increased rating claim.  A statement 
from the veteran's representative, received by VA in May 
2005, clearly expressed the veteran's contention that an 
effective date prior to December 3, 2004 is warranted for the 
100 percent schedular evaluation.  After a Statement of the 
Case (SOC) was issued in December 2005, a timely substantive 
appeal was received by VA regarding the effective date issue.  
As such the Board finds that the April 2005 rating decision, 
assigning a December 3, 2004 effective date for the grant of 
a 100 percent schedular rating for PTSD, is on appeal and has 
characterized the issue accordingly.  A review of the 
veteran's representative's May 2005 statement indicates that 
the veteran is requesting the effective date of the 100 
percent schedular evaluation for his service-connected PTSD 
to go back to 1998.  In essence, the veteran is claiming an 
increased rating prior to December 3, 2004.  In reviewing the 
evidence to determine whether a 100 percent schedular rating 
is warranted prior to December 3, 2004, the Board will 
address the veteran's effective date request.

As a preliminary matter, the Board calls attention to the 
dates on two documents of record, a Veterans Claims 
Assistance Act of 2000 (VCAA) letter to the veteran, dated 
January 24, 2004, and the report of a VA examination, dated 
in February 2004.  As indicated above, VA received the 
veteran's claim for an increased rating concerning his 
service-connected PTSD on December 3, 2004.  Thereafter, the 
record contains a request for a VA examination, dated 
December 13, 2004.  It was indicated (by a check-marked box) 
that this examination was a review examination for PTSD.  The 
examination request form also includes the hand-written 
statement, "claim for increase post traumatic stress 
disorder."  The VCAA letter, dated in January 2004, 
indicates that VA is working on the veteran's claim for an 
increase in his service-connected PTSD.  An enclosure, titled 
"How You Can Help and How VA Can Help You" reflects that 
the veteran's claim for benefits was received on December 3, 
2004.  Additionally, this enclosure indicates that the RO 
asked the nearest VA medical facility to schedule the veteran 
for an examination.  Further, the SOC, issued in December 
2005, notes in its "Reasons and Bases" section that based 
upon a claim for an increased rating received on December 3, 
2004, the veteran was scheduled for and reported to a VA 
examination.  In light of the timing of the veteran's claim 
for increase, the notations on the VCAA letter that his claim 
was received in December 2004 and that he was being scheduled 
for an examination, and the VA examination requested form 
(dated December 13, 2004), the Board finds that the dates of 
the VCAA letter and the report of VA examination for PTSD 
were erroneously dated in 2004 and that they each should 
reflect 2005 as the date of the year.  The Board will refer 
to these documents as being dated in 2005 throughout this 
decision. 


FINDINGS OF FACT

1.  An October 2002 rating decision granted service 
connection for PTSD and awarded a 30 percent initial rating, 
effective May 11, 1998, the date of receipt of original 
service connection claim for PTSD; the veteran did not 
perfect an appeal of this decision.

2.  A December 23, 2002 RO rating decision increased the 
evaluation for service-connected PTSD to 50 percent, 
effective November 26, 2002 (date of a VA PTSD examination); 
the veteran did not perfect an appeal of this decision.

3.  No communication was received during the period from 
December 24, 2002 through December 2, 2004 that may be 
construed as a formal or an informal claim for an increased 
rating for PTSD.  

4.  A new claim for an increased rating for PTSD was received 
on December 3, 2004, and the RO has assigned a 100 schedular 
rating for PTSD from December 3, 2004 forward.  

5.  From December 2, 2003 through December 2, 2004, the 
competent medical evidence of record does not demonstrate a 
factually ascertainable increase in the veteran's service-
connected PTSD.  


CONCLUSION OF LAW

The criteria for an effective date earlier than December 3, 
2004, for a schedular evaluation in excess of 50 percent (to 
include a 100 percent evaluation) for PTSD, are not met.  38 
U.S.C.A. §§ 1155, 5110 (West 2002); 38 C.F.R. §§ 3.400, 
4.130, Diagnostic Code 9411 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) 
(2008).  

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

In March 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman held that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, VA is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Because the 
Court's decision is premised on the five elements of a 
service connection claim, it is the consensus opinion within 
VA that the analysis employed can be analogously applied to 
any matter that involves any one of the five elements of a 
"service connection" claim, to include an increased rating 
claim.

In the present case, VA issued a VCAA notice letter to the 
veteran dated in January 2004.  The letter referenced the 
veteran's claim for an increased rating.  The veteran's 
earlier effective date claim encompasses a claim of 
entitlement to a 100 percent schedular evaluation for PTSD, 
prior to December 3, 2004.  As such, the holding in Vazquez-
Flores v. Peake, 22 Vet App 37 (2008) is applicable.  
According to Vazquez-Flores, for an increased-compensation 
claim, section 5103(a) requires, at a minimum, that the 
Secretary notify the claimant that, to substantiate a claim, 
the claimant must provide, or ask the Secretary to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life.  Further, if 
the Diagnostic Code under which the disability is rated 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation, e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.

In the case currently before the Board, the June 2005 VCAA 
notice letter did not make specific reference to the relevant 
diagnostic codes and other applicable information.  
Additionally, the veteran was not provided VCAA notice as to 
an earlier effective date claim.  In Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007), the Federal Circuit stated 
that all VCAA notice errors are presumed prejudicial and 
require reversal unless the VA can show that the error did 
not affect the essential fairness of the adjudication.  To do 
this, the VA must show that the purpose of the notice was not 
frustrated, such as by demonstrating that any defect was 
cured by actual knowledge on the part of the claimant, that a 
reasonable person could be expected to understand from the 
notice what was needed, that a benefit could not have been 
awarded as a matter of law, or perhaps where the claimant has 
stated that he or she has no further evidence to submit, or 
where the record reflects that VA has obtained all relevant 
evidence.  There must be a demonstration that there was no 
prejudicial error.  See Fenstermacher v. Phila. Nat'l Bank, 
493 F.2d 333, 337 (3d Cir. 1974) ("[N]o error can be 
predicated on insufficiency of notice since its purpose had 
been served.").  In order for the Court to be persuaded that 
no prejudice resulted from a notice error, "the record must 
demonstrate that, despite the error, the adjudication was 
nevertheless essentially fair."  Dunlap v. Nicholson, 21 Vet. 
App. 112, 118 (2007).

The Court has stated that "[n]othing in law or common sense 
supports a conclusion that the Court should put on blinders 
and ignore [the 'extensive administrative appellate process'] 
or a conclusion that a notice error prior to the initial 
decision by the Secretary could not be rendered non-
prejudicial when the full panoply of administrative appellate 
procedures established by Congress are provided to the 
claimant.  It is well settled that a remand is not warranted 
when no benefit would flow to the claimant."  See Vazquez- 
Flores, 22 Vet. App. at 46.  In the present case, the 
claimant demonstrated that there was actual knowledge of what 
was needed to establish the claim.  Actual knowledge is 
established by numerous statements by the claimant and his 
representative that demonstrate an awareness of what was 
necessary to substantiate the claim.  Further, a statement of 
the case issued to the veteran provided relevant laws 
regarding effective dates and discussed relevant Diagnostic 
Code criteria for PTSD.  See Dalton v. Nicholson, 21 Vet. 
App. 23, 30-31 (2007); see also Short Bear v. Nicholson, 19 
Vet. App. 341, 344 (2005).  A letter to the veteran, dated in 
March 2006, advised the veteran of the criteria for 
establishing a disability rating and an effective date and 
provides examples of evidence that he could submit that may 
affect either of these elements.  The March 2006 letter 
advised the veteran that he had one full year to submit 
additional evidence in support of his claim.  The record does 
not reflect that he has submitted any more evidence.  
Further, the veteran's representative submitted additional 
argument in the form of a brief, dated in November 2008.  In 
light of the foregoing, the Board finds that the veteran is 
not prejudiced by a decision on the merits.

Duty to assist

With regard to the duty to assist, the claims file contains 
the veteran's service treatment records and reports of post-
service VA treatment and examination.  Additionally, the 
claims file contains the veteran's statements in support of 
his claim.  The Board has carefully reviewed his statements 
and concludes that there has been no identification of 
further available evidence not already of record.  The Board 
has also perused the medical records for references to 
additional treatment reports not of record, but has found 
nothing to suggest that there is any outstanding evidence 
with respect to the veteran's claim.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.

Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2008).  When a question arises 
as to which of two ratings applies under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  Id. § 4.3. 

Further, a disability rating may require re-evaluation in 
accordance with changes in a veteran's condition.  It is thus 
essential in determining the level of current impairment that 
the disability is considered in the context of the entire 
recorded history.  Id. § 4.1.  Nevertheless, the present 
level of disability is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  The Board notes that 
staged ratings are appropriate for an increased-rating claim 
when the factual findings show distinct time periods where 
the service-connected disability exhibits symptoms that would 
warrant different ratings.  Hart v. Mansfield, 21 Vet. 
App. 505 (2007).

The Board finds that a brief overview of the procedural 
history would be useful.  An October 2002 rating decision 
granted service connection for PTSD and awarded a 30 percent 
initial rating, effective May 11, 1998 (the date of receipt 
of claim).  The veteran did not perfect an appeal of this 
decision, and it became final.  38 U.S.C.A. § 7105.  A 
December 23, 2002 rating decision increased the evaluation of 
the veteran's service-connected PTSD to 50 percent, effective 
November 26, 2002 (the date of a VA PTSD examination).   The 
veteran did not perfect an appeal of this decision, and it 
became final.  Id.  Hence, the October 2002 and December 2002 
rating decisions are final as to the disability ratings 
assigned from May 11, 1998 through December 23, 2002, absent 
a showing of clear and unmistakable error (CUE) in either of 
these decisions.  See id.; 38 C.F.R. § 3.105(a); see also 
Rudd v. Nicholson, 20 Vet. App. 296 (2006) (finding that only 
a request for revision based on CUE could result in the 
assignment of an effective date earlier than the date of a 
final decision).  Thus, absent a finding of CUE (which the 
record does not reflect that the veteran's has claimed), a 
rating in excess of 50 percent could take effect no earlier 
than December 24, 2002, the day after the final December 23, 
2002, RO rating decision.  Hence, the veteran is legally 
precluded from an effective date in 1998 for a 100 percent 
schedular evaluation for PTSD, as he has requested.

The effective date of an increase in disability compensation 
is the earliest date as of which it is factually 
ascertainable that an increase in disability has occurred if 
a claim is received within one year of such date.  Otherwise, 
the effective date is the date of receipt of the claim.  38 
C.F.R. § 3.400(o)(2).  The Court has held that 38 U.S.C.A. § 
5110(b)(2) and 38 C.F.R. § 3.400(o)(2) are applicable only 
where an increase in disability precedes a claim for an 
increased disability rating; otherwise the general rule of 38 
C.F.R. § 3.400(o)(1) applies.  See Harper v. Brown, 10 Vet. 
App. 125, 126 (1997).  

Thus, determining an appropriate effective date for an 
increased rating under the effective date regulations 
involves an analysis of the evidence to determine (1) when a 
claim for an increased rating was received and, if possible, 
(2) when the increase in disability actually occurred. 38 
C.F.R. §§ 3.155, 3.400(o)(2).

The Board notes that a specific claim in the form prescribed 
by the Secretary must be filed in order for benefits to be 
paid to any individual under the laws administered by VA.  38 
U.S.C.A. § 5101(a); 38 C.F.R. § 3.151.  Any communication or 
action indicating an intent to apply for one or more benefits 
under the laws administered by VA from a claimant may be 
considered an informal claim.  Such informal claim must 
identify the benefit sought.  Upon receipt of an informal 
claim, if the formal claim has not been filed, an application 
form will be forwarded to the claimant for execution.  If 
received within one year from the date it was sent to the 
claimant, it will be considered filed as of the date of the 
receipt of the informal claim.  When a claim has been filed 
which meets the requirements of 38 C.F.R. § 3.151, an 
informal request for increase or reopening will be accepted 
as a claim. 38 C.F.R. § 3.155.

Once a formal claim for compensation has been allowed, 
receipt of one of the following will be accepted as an 
informal claim for increased benefits:  (1) Report of 
examination or hospitalization by VA or uniformed services.  
The date of outpatient or hospital examination or date of 
admission to a VA or uniformed services hospital will be 
accepted as the date of receipt of a claim, only when such 
reports relate to examination or treatment of a disability 
for which service-connection has previously been established 
or when a claim specifying the benefit sought is received 
within one year from the date of such examination, treatment 
or hospital admission; (2) Evidence from a private physician 
or layman.  The date of receipt of such evidence will be 
accepted when the evidence furnished by or in behalf of the 
claimant is within the competence of the physician or 
layperson and shows the reasonable probability of entitlement 
to benefits.  38 C.F.R. § 3.157.

Following notification of an initial review and adverse 
determination by the RO, a notice of disagreement must be 
filed within one year from the date of notification thereof; 
otherwise, the determination becomes final.  38 U.S.C.A. § 
7105 (West 2002).

As noted above, the record does not reflect any communication 
from the veteran indicating a request for an increased rating 
for the disability at issue following the December 23, 2002 
final rating decision and prior to December 3, 2004.  Also, 
the record does not contain any medical record indicating a 
total schedular rating was warranted for the disability at 
issue prior to receipt of the formal claim for an increased 
rating on December 3, 2004.

In a statement received on December 3, 2004, the veteran's 
representative asserted that an increased evaluation was 
warranted for the service-connected PTSD disability.  It was 
contended that a 100 percent evaluation was warranted.  As 
the increased rating claim was received by VA in December 
2004, the rating period on appeal is from December 2003, one 
year prior to the date of receipt of the increased rating 
claim.  38 C.F.R. § 3.400(o)(2) (2008).  That is the earliest 
date for consideration of an increased rating.  However, in 
accordance with 38 C.F.R. §§ 4.1 and 4.2 (2008) and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the history of the 
disability is for consideration in rating a disability.

Prior to December 3, 2004, the veteran's service-connected 
PTSD was rated as 50 percent disabling from November 26, 
2002.  Under 38 C.F.R. § 4.130, Diagnostic Code 9411, a 50 
percent rating is warranted when there is occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  

To warrant the next-higher 70 percent rating under Diagnostic 
Code 9411, the evidence must show occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and inability to establish and maintain effective 
relationships.  

In order to achieve the next-higher 100 percent rating (the 
maximum schedular rating), the evidence must demonstrate 
total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation or own name.

In the year prior to the veteran's December 3, 2004 claim for 
an increased rating, the record reflects that he was seen for 
VA mental health group treatment and individual psychiatric 
treatment.  In this regard, a December 2003 VA group note 
reflects that the veteran spoke of a strained relationship 
with his nephew and his daughter's boyfriend.  The veteran 
also noted that he found isolating to be best for him.  A 
February 2004 VA psychiatry note indicates that the veteran 
was arrested for shop lifting as a result of him forgetting 
he had an item with him.  The record also reflects that the 
veteran actively participated in VA group therapy sessions in 
March 2004 and April 2004.  A VA outpatient treatment record, 
dated in June 2004, reflects that upon general examination 
the veteran was alert and oriented (x3).  This record also 
reflects that psychiatrically the veteran was not in 
acute/apparent distress.  See also VA treatment record, dated 
in June 2004 (indicating that the veteran was taking the 
medications Fluoxetine and Buspirone for his PTSD).  A 
September 2004 VA psychiatry note reveals that the veteran 
was feeling tense over the war news from Iraq.

Based on a review of the evidence of record for the one year 
period prior to the date of receipt of his claim for an 
increased rating, considered in conjunction with his medical 
history, the Board finds that a rating in excess of 50 
percent (to include a 100 percent schedular evaluation) is 
not warranted prior to December 3, 2004.  The Board 
acknowledges that a December 2003 VA group note indicates 
that the veteran reported strained relationships and a 
tendency to isolate himself.  However, viewing this in 
context of the veteran's overall PTSD symptomatology from 
December 2003 to December 2004, the Board finds that his 
disability picture does not most nearly approximate the next-
higher rating, to also include a 100 percent schedular 
evaluation.  

The February 2005 VA examination report does show a 
significant worsening of the veteran's PTSD symptomatology, 
but a 100 percent schedular rating from December 3, 2004 is 
already in effect.  By contrast, an increase in disability 
due to PTSD is not shown for the 1 year period prior to 
December 3, 2004.  In light of the foregoing, a 100 percent 
for PTSD is not warranted prior to December 3, 2004.  38 
U.S.C.A. § 5110(b)(2); 3.400(o)(2).  

In conclusion, the veteran's PTSD is adequately contemplated 
by the existing 50 percent rating for the rating period at 
issue from December 2, 2003 through December 2, 2004, and the 
clinical evidence does not show distinct time periods 
exhibiting symptoms warranting staged evaluations.  Hart, 21 
Vet. App. at 509-10.  As the preponderance of the evidence is 
against the claim, the benefit of the doubt rule is not 
applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 54-56 (1990).


ORDER

An effective date earlier than December 3, 2004, for a 
schedular evaluation in excess of 50 percent (to include a 
100 percent evaluation) for PTSD, is denied. 





____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


